IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00145-CR

CASTULO MANUEL MORENO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2020-713-C2


                          MEMORANDUM OPINION


      Appellant, Castulo Manuel Moreno, was convicted of continuous sexual abuse of

a young child, a first-degree felony. See TEX. PENAL CODE ANN. § 21.02. A jury assessed

punishment at life imprisonment in the Institutional Division of the Texas Department of

Criminal Justice. We affirm.

      Appellant’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and
that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Counsel’s brief evidences a professional evaluation of the

record for error and compliance with the other duties of appointed counsel. We conclude

that counsel has performed the duties required of appointed counsel.1 See id. at 744, 87 S.

Ct. at 1400; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State,

436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87

S. Ct. at 1400; see Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988);

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy v.

Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902, 100 L. Ed. 2d 440 (1988). After

a review of the entire record in this appeal, we have determined the appeal to be wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).




        1 On August 15, 2022, appellant filed a motion to access the appellate record. On August 17, 2022,
we ordered appellate counsel to provide appellant with a copy of the appellate record and to notify this
Court of when the appellate record was provided. We also informed appellant that his pro se response
would be due within thirty days of when appellate counsel notified this Court that the appellate record
had been forwarded to appellant. On August 23, 2022, appellate counsel notified this Court that he had
sent appellant a copy of the appellate record. More than thirty days have passed, and appellant has not
filed a pro se response in this matter.

Moreno v. State                                                                                    Page 2
        Accordingly, we affirm the judgment of the trial court. Counsel’s motion to

withdraw from representation of appellant is granted.




                                                        STEVE SMITH
                                                        Justice

Before Chief Justice Gray,
       Justice Smith, and
       Visiting Justice Davis2
Affirmed
Opinion delivered and filed November 16, 2022
Do not publish
[CRPM]




        2 The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Moreno v. State                                                                                   Page 3